OF, q ) MN a
» JUDGE MARRERG

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

STATE OF NEW YORK,

STATE OF CALIFORNIA, -
STATE OF COLORADO, MEMO ENDORSED
STATE OF CONNECTICUT,
DISTRICT OF COLUMBIA,

STATE OF MARYLAND, 1 9 CV 5 4 53 4

COMMONWEALTH OF
MASSACHUSETTS,

STATE OF MICHIGAN, Case No.:

STATE OF MISSISSIPPI, .

 

COMMONWEALTH OF VIRGINIA,
and

|
[
CNEL LY PED

STATE OF WISCONSIN,

|

 

 

 

|
Plaintiffs, |

 

 
4

| \ Sa, felty wile Vike payor sen?
MEMO ENDORSED Yee f f ale Me pa W
\ pela hosed coe j ye veel, |
DEUTSCHETELEKOM AG, 3° tenth wT er poten lat Shell ke
T-MOBILE US, INC, stone, wom ha foal errts corel hed!

SPRINT CORPORATION, i ft
tenkes seal, he aes pack
and - an
he a Ao ft hte tele A
SOFTBANK GROUP CORP., qe ah
| | nebee Xe! ualer hv he ©aF-

 

Defendants. . .
Pn itd. a bl
eae U, ROLF

The States of New York, California, Colorado, Connecticut, Maryland, Michigan,

 

MOTION TO SEAL

Mississippi, and Wisconsin, the Commonwealths of Massachusetts and Virginia, and the District
of Columbia (‘Plaintiff States”), seek to file a civil antitrust suit to enjoin the proposed
acquisition of Sprint Corporation (“Sprint”) by T-Mobile US, Inc. (“T-Mobile”), and to obtain
equitable and other relief as appropriate, as described in the Confidential Complaint, attached
hereto as Exhibit A.

The Confidential Complaint contains information that Sprint and T-Mobile, as well as
non-parties U.S. Federal Communications Commission, AT&T Inc., Verizon Communications,
Inc., U.S. Cellular Corp., and TracFone Wireless, Inc., provided to Plaintiff States during their
investigation pursuant to confidentiality agreements (collectively, “Confidentiality
Agreements”). Attached hereto as Exhibit B is a version of the Confidential Complaint with
information that has been designated as confidential indicated with yellow highlighting.
Attached hereto as Exhibit C is a Redacted Complaint with information that has been designated ,
confidential redacted.

Consistent with obligations under the Confidentiality Agreements, Plaintiff New York

makes this Motion to file the Confidential Complaint under seal and the Redacted Complaint on

 

 
the public docket. Plaintiff New York takes no position on whether the information that has
been designated confidential by Sprint, ‘T-Mobile, or any third parties must be sealed.

Dated this he day of June 2019,

Respectfully submitted,

FOR PLAINTIFF STATE OF
NEW YORK:

LETITIA JAMES
Attorney General

CHRISTOPHER D’ ANGELO
Chief Deputy Attorney General,
Economic Justice Division

(pro fac yee fortheo ing)

Cg. ee
“Beau Buftier” Vl

Beau. Buffier@ag.ny.gov
Elinor R. Hoffmann

Elinor. Hoffmann@ag.ny.gov
Michael Jo
Michael. Jo@ag.ny.gov
Jeremy R. Kasha
Jeremy.Kasha@ag.ny.gov
Beatriz Marques (admission pending)
Beatriz.Marques@ag.ny.gov
Irina C. Rodriguez

Irina. Rodriguez@ag.ny.gov
Alexander Scolnik
Alexander.Scolnik@ag.ny.gov
James Yoon

James. Yoon@ag.ny.gov
New York State Office of the
Attorney General
28 Liberty Street
New York, NY 10005
Tel: (212) 416-8262

   
     

Attorneys for Plaintiff State of New York
